Citation Nr: 0616191	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-13 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for tinea 
versicolor, currently rated as 30 percent disabling. 
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Whether new and material evidence was received to reopen 
the claim for service connection for arterial hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 through June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for tinnitus 
and whether new and material evidence was received to reopen 
the claim for service connection for arterial hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 30, 2002, there is no evidence that the 
veteran's tinea versicolor manifested by constant exudation 
or itching, extensive lesions, or marked disfigurement. 
 
2.  Between August 30, 2002, and November 18, 2005, there is 
no evidence showing that 20 to 40 percent of the veteran's 
skin was affected, or that systemic therapy was required for 
6 weeks in a 12-month period. 
 
3.  Since November 18, 2005, there is no evidence that more 
than 40 percent of the veteran's body is affected, nor is 
there evidence of constant or near-constant systemic therapy 
in a 12-month period.
 
4.  There is no evidence in the record to corroborate the 
veteran's claimed in-service stressors, and consequently, no 
evidence to link any in-service stressor with the veteran's 
current PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected tinea versicolor prior to 
November 18, 2005, are not met.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, 7813  
(2002 and 2005). 
 
2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected tinea versicolor since November 
18, 2005, are not met.   
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.118, DC 7806, 
7813 (2005).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinea Versicolor

The veteran disagrees with the initial disability rating 
assigned for his service-connected tinea versicolor.  In 
January 2006, the initial 10 percent rating was increased to 
30 percent, effective November 18, 2005, based upon the VA 
examination of that date.  Because this appeal is from the 
initial rating, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Since the initial grant of service connection in December 
1997, the veteran's tinea versicolor has been rated under 
38 C.F.R. § 4.118, DC 7806 and DC 7813.  During the pendency 
of this appeal, regulatory changes amended the rating 
criteria for evaluating skin disorders such as the 
appellant's service connected condition.   
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Compare 38 
C.F.R. § 4.118,  
DC 7806 and DC 7813 (2005) with 38 C.F.R. § 4.118, DC 7806 
and DC 7813 (2002).  This amendment was effective August 30, 
2002. 

When there has been a change in the rating criteria, under 
Karnas v. Derwinski,  
1 Vet. App. 308 (1991), the criteria most favorable to the 
veteran are applied.  The newer criteria, however, cannot 
apply prior to the effective date of the change, even if they 
are more favorable.  38 U.S.C.A. § 5110(g) (West 2005); 38 
C.F.R. § 4.114 (2005); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Therefore, the Board must evaluate the appellant's claim for 
an increased rating from August 30, 2002, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other. For any date prior to August 30, 2002, VA 
cannot apply the revised regulation. 

The version of DC 7806 in effect prior to August 30, 2002 
assigns a 30 percent rating when there is evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement, and assigns a 50 percent evaluation, the 
highest under this version, when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.

The current version of DC 7806, applicable to the period of 
August 30, 2002 through the present, allows a 30 percent 
rating when 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for 6 weeks or more, but not constantly, 
during the last 12-month period.  A 60 percent rating is 
warranted when there is evidence of exposure to more than 40% 
of the entire body or more than 40% of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.

The veteran's service medical records reflect treatment in 
1988 and 1991 for skin irritation and itching around the 
hands.  He was again seen in 1995 for complaints of itching 
again on his back and hand.  Hyperpigmented and scaly macules 
were present on the upper back.  There is nothing in the 
record to suggest constant itching, extensive lesions, or 
marked disfigurement in service.  As such, a rating in excess 
of 10 percent was not warranted based upon the service 
medical records and post medical records posted prior to 
1999.  

The June 1999 VA skin examination describes pink scaly 
patches on the veteran's back, chest and arms, with 
erythematous papules on the hands.  The condition was 
diagnosed as tinea versicolor at this time, but it was not 
described as manifesting by constant itching, extensive 
lesions, or marked disfigurement.  Thus, a rating in excess 
of 10 percent was not warranted by the June 1999 VA 
examination.

In May 2002, a VA examiner again diagnosed tenia versicolor, 
psoriasiform dermatitis, and contact dermatitis at the dorsum 
of the hand.  At this time the symptomology was described as 
itchy with scaly patches on the back and flanks, scaly 
plaques on the knuckles bilaterally, and multiple, 
erythematous papules on the dorsum of the hands, with no 
ulceration or crusting, but with minimal exfoliation on 
affected lesions.  The examiner made a point to note that the 
lesions of the tinea versicolor were on the mid and upper 
back and flanks, and that the exfoliation was minimal.  
Symptomology such as this is consistent with the 10 percent 
rating in effect for that time; an increase is not warranted 
because there is no evidence of constant itching, extensive 
lesions, or marked disfigurement. 

The November 2005 VA examination report is the first evidence 
submitted with respect to the veteran's skin condition since 
the change in the regulation.  Tinea versicolor is again 
diagnosed.  At this time the condition is said to cover 40% 
of the veteran's skin, all on the trunk and upper and lower 
extremities, all areas unexposed.  It was described as itchy 
with brownish, slightly scaling patches.  There was no 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations to warrant a 50 percent rating 
under the old regulation.  There was no scarring or 
disfigurement reported, nor was there a report of the use of 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period to warrant a 60 percent rating under the 
new regulation.  Rather, because the condition covers 40% of 
the veteran's skin, it warrants a 30 percent rating.  In 
January 2006, the RO granted an increase to 30 percent, 
effective the date of the November 2005 examination.  No 
further increase is warranted.  

Based upon a review of the record, including all medical 
evidence related to the veteran's tinea versicolor, an 
increased rating is not warranted.  Both the 10% rating 
between April 1995 and November 2005, and the 30% rating 
since November 2005 are appropriate.

PTSD

The veteran is seeking to establish service connection for 
PTSD.  The preponderance of the evidence is against his 
claim, because the record lacks evidence to corroborate the 
veteran's claimed in-service stressor; thus, there can be no 
link between his PTSD and any in-service stressor as is 
required for service connection.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  See also 
Pond v. West,  
12 Vet. App. 341, 346 (1999).  

In 1999 and 2000, the veteran was treated for depression and 
was provisionally diagnosed with PTSD.  In June 2000, a 
handwritten note indicated that there were relative odds of 
PTSD.  And, in July 2000, he was diagnosed with PTSD.  Thus, 
the first element for service connection, medical evidence of 
a current disability, is met

Under 38 C.F.R. § 3.304(f), in addition to a current PTSD 
diagnosis, PTSD claims require credible supporting evidence 
that a claimed in-service stressor actually occurred, as well 
as a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
In July 1999, the veteran submitted a statement claiming that 
his stressors included being left alone "in the middle of 
nowhere" in Iraq and getting lost at night trying to return 
to his post, which caused him to be alone and away from his 
post for twenty-four hours.  Upon his return, he alleges that 
he was punished and afterward was subject to harassment by 
his superior officers.  He also claims that he was 
encouraged, at that time, to treat the enemy as the worst 
people, and that the behavior encouraged was "shameless."  
The veteran did not specifically state what behavior he was 
referring to.

Following the Board's September 2003 Remand, the Appeals 
Management Center (AMC) attempted to collect additional 
information regarding the veteran's alleged in-service 
stressors.  The veteran, however, did not respond to the 
AMC's May 2004 letter.  The AMC did attempt to corroborate 
the veteran's allegations as they were stated in his July 
1999 statement.  The Center for Unit Records Research (CURR) 
stated that the 4th Battalion, 27th Field Artillery, the unit 
to which the veteran was attached, "fired numerous missions 
against enemy forces," but the unit history "does not state 
specifically that the unit received enemy artillery or mortar 
fire."  CURR was also unable to verify that the veteran was 
ever separated from his unit for twenty-four hours.  The 
veteran has not submitted any additional evidence to 
corroborate his July 1999 stressor statement.

Because the claims folder does not contain credible 
supporting evidence that the veteran's claimed in-service 
stressors actually occurred, or a link, established by 
medical evidence, between his PTSD and the claimed in-service 
stressors, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt rule does not apply 
and service connection for PTSD is not warranted.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for service connection for PTSD or for an 
effective date for an award of an increased rating for his 
skin disorder.  Even though the notice was inadequate 
regarding this element, there is no prejudice to the veteran 
in issuing a final decision because the veteran's claims are 
being denied, and the issue of an effective date for any 
grant of benefits is moot

In May 2004, following the September 2003 remand, VA sent the 
veteran a letter that gave him adequate notice. It notified 
him of the evidence necessary to establish entitlement to 
service connection for PTSD, including a corroborated 
stressor statement, and of the evidence necessary to 
establish an increased rating.  The letter also notified the 
veteran of what he was expected to provide and what VA would 
obtain on his behalf, and asked the veteran to provide VA 
with any evidence he may have pertaining to his appeal.  
Thus, the May 2004 letter satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service personnel 
records, service and VA medical records, and several VA 
examination reports.  VA attempted to corroborate the 
veteran's stressor statement via CURR, but a negative 
response was received.  The veteran did not respond to VA's 
May 2004 letter, and has not notified VA of any additional 
relevant evidence with regard to his claims.  As such, VA met 
its duty to assist.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned.  With regard to the increased rating claim, various 
rating decisions notified the veteran of what was needed to 
achieve the various higher ratings available to him over the 
course of his claim.  There is no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Entitlement to an increased initial rating for tinea 
versicolor, currently rated as 30 percent disabling, is 
denied.  
 
Entitlement to service connection for PTSD is denied. 


REMAND

In the April 2000 rating decision, the RO denied service 
connection for tinnitus, PTSD, fatigue and a left knee 
disorder, and also found no new and material evidence to 
reopen claims for arterial hypertension, a respiratory 
condition, a neuropsychiatric disorder a right knee disorder.  
Despite the statement in the September 2003 remand, several 
of these issues were appealed.  In July 2000, the veteran 
submitted a notice of disagreement as to the tinnitus, PTSD, 
fatigue, hypertension, and left knee.  The September 2000 
Statement of the Case (SOC) addressed PTSD, fatigue and the 
left knee.  No SOC was issued for either the arterial 
hypertension claim, or for the tinnitus claim. 

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2005).

Because the RO has not responded to the July 2000 notice of 
disagreement as to the issue of entitlement to service 
connection for tinnitus, and the issue of whether new and 
material evidence has been submitted to reopen the claim for 
arterial hypertension, an SOC must be issued.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Because these claims were filed prior to the 2001 enactment 
of the Veteran's Claims Assistance Act, proper notice and 
assistance had yet to be rendered under 38 C.F.R. 
§ 3.159(b)(1) (2005).  Also, during the pendency of this 
appeal, the Court issued two relevant decisions that effect 
the notice required for both claims being remanded.  The 
decision in the consolidated appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require proper 
notice of the degree of disability and the effective date of 
an award.  Also, under Kent v. Nicholson, No. 04-181  
(U.S. Vet. App. March 31, 2006), there are new VA notice 
requirements for new and material evidence claims.  In 
particular, under Kent, VA must notify the veteran of the 
elements of his service connection claim and of the 
definition of "new and material evidence."  Kent also 
requires that VA give the veteran notice of precisely what 
evidence is necessary to reopen his claim, depending upon the 
basis of the previous denial.  Thus, corrective notice is 
required under both Kent and Dingess/Hartman before the claim 
to reopen service connection can be properly adjudicated.
Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully met its 
duties to notify and assist the veteran 
pursuant to 38 C.F.R. § 3.159 with regard 
to his claim to reopen service connection 
for arterial hypertension, and his claim 
to establish service connection for 
tinnitus.  This notice should be compliant 
with both Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), and 
Dingess v. Nicholson,  
19 Vet. App. 473 (2006). 
 
2.  Issue a statement of the case on the 
issues of entitlement to service 
connection for tinnitus, and whether new 
and material evidence has been submitted 
to reopen the claim for arterial 
hypertension.  Advise the appellant of the 
need to timely file a substantive appeal 
to perfect the appeal.  The appropriate 
time to respond must be afforded.  If in 
order, the matter should then be returned 
to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


